—In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated May 25, 2000, which, after a hearing, sustained the writ to the extent of setting bail in a criminal action entitled People v Romano, pending under Queens County Indictment No. 3673/99, in the amount of $2,000,000, in the form of an insurance company bail bond or cash.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
Considering, among other things, “[t]he nature of the offense, probability of conviction, and severity of the sentence which may be imposed, all increasing the risk of flight or unavailability for trial” (People ex rel. Parone v Phimister, 29 NY2d 580, 581; see, People ex rel. Mascia v Jacquin, 184 AD2d 542; CPL 510.30 [2] [a]), we conclude that the determination of the bail-fixing court denying the bail application of Ralph Romano, Jr., was the product of “an exercise of discretion resting on a rational basis” (People ex rel. Parone v Phimister, supra, at 581; see, People ex rel. Brown v Bednosky, 190 AD2d 836). Therefore, in granting the habeas corpus petition, the Supreme Court exceeded the narrow scope of its review powers, and erred in substituting its discretion for that of the bail-fixing court (see, People ex rel. Lazer v Warden, 79 NY2d 839; People ex rel. Parker v Hasenauer, 62 NY2d 777; People ex rel. Geitschier v Bednowsky, 227 AD2d 510; People ex rel. Moore v Bednosky, 198 AD2d 251). Santucci, J. P., S. Miller and Schmidt, JJ., concur.